--------------------------------------------------------------------------------

EXHIBIT 10.1

BCH BEHEER. B.V.

 

and

 

TEYFIK OEZCAN

 

and

 

ARVANA, INC.

 

and

 

HALLOTEL DEUTSCHLAND GMBH

 

  SETTLEMENT AND SHARE PURCHASE AGREEMENT   December 7, 2007  

Lang Michener LLP

--------------------------------------------------------------------------------

SETTLEMENT AND SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made effective as of December 7 2007,

AMONG:

BCH BEHEER, B.V., a Dutch BV corporation with an address at
Oudegracht 202, 1811 CR Alkmaar, Holland

(the “BCH”)

AND:

TEYFIK OEZCAN, a businessman with an address at Otto-Hahn-
Straße 8, 63225 Langen, Reg-Nr 04/058, Germany

(the “Oezcan”)

AND:

ARVANA, INC., a Nevada corporation with an address at 2610 –
1066 West Hastings Street, Vancouver, British Columbia, Canada
V6E 3X2

(“Arvana”)

AND:

HALLOTEL DEUTSCHLAND GMBH, , a German limited
liability company with an address at Otto-Hahn-Straße 8, 63225
Langen, Reg-Nr 04/058, Germany

(“Hallotel”)

WHEREAS:

(A)           BCH owns the Hallotel Shares;

(B)           All of the issued and outstanding shares of BCH were sold to
Arvana as part of a transaction to acquire control of Hallotel;

(C)           Concurrent with Arvana’s acquisition of BCH, the General Manager
of Hallotel, Oezcan, entered into the Arvana Employment Agreement; and

(D)           The Parties wish to enter into this Agreement to transfer control
of Hallotel to Oezcan and terminate the Arvana Employment Agreement.

THIS AGREEMENT WITNESSES THAT the Parties, intending to be legally bound,
covenant and agree as follows:

--------------------------------------------------------------------------------

- 2 -

PART 1

DEFINITIONS AND INTERPRETATION

Definitions

1.1           In this Agreement, including the recitals and schedules, the
following words and phrases have the following meanings:

(a)           “Affiliate” means any officer, director, shareholder or employee
of a company or any member of the immediate family (limited to a spouse, parent
or child) of any such officer, director, shareholder or employee, and any
corporation meeting the definition of Affiliate as set out in the Business
Corporations Act (British Columbia);

(b)           “Arvana Employment Agreement” means the Employment Agreement dated
August 23, 2006 between Turinco, Inc., (now Arvana) and Oezcan;

(c)           “Arvana Release” means the release substantially in the form set
out in Exhibit B to this Agreement.

(d)           “Closing” means the completion of the purchase and sale of the
Hallotel Shares in accordance with the terms of this Agreement;

(e)           “Closing Date” means the date of Closing, as determined in
accordance with §2.2 of this Agreement;

(f)           “Encumbrance” means any lien, claim, charge, pledge,
hypothecation, security interest, mortgage, title retention agreement, option,
assignment, license or other encumbrance or adverse claim of any nature or kind
whatsoever;

(g)           “Hallotel Shares” means all outstanding shares in the capital of
Hallotel;

(h)           Oezcan Release” means the release substantially in the form set
out in Exhibit A to this Agreement; and

(i)           “ “Party” means each party to this Agreement individually and
“Parties” mean each Party collectively.

Interpretation

1.2           In this Agreement, including the recitals and schedules, except as
otherwise expressly provided herein:

(a)           “this Agreement” means this Settlement and Share Purchase
Agreement as it may from time to time be supplemented or amended;

--------------------------------------------------------------------------------

- 3 -

(b)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Part, clause, subclause or other subdivision or schedule;

(c)           the singular of any term includes the plural and vice versa and
the use of any term is equally applicable to any gender and where applicable to
a body corporate;

(d)           the word “including” is not limiting (whether or not non-limiting
language such as “without limitation” or “but not limited to” or other words of
similar import are used with reference thereto);

(e)           a reference to a Part is to a Part of this Agreement, and the
symbol § followed by a number or some combination of numbers and letters refers
to the section, paragraph, subparagraph, clause or subclause of this Agreement
so designated;

(f)           the headings to the Parts and clauses of this Agreement are
inserted for convenience only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof; and

(g)           any reference to a corporate entity includes and is also a
reference to any corporate entity that is a successor or predecessor to such
entity.

PART 2

PURCHASE AND SALE

Purchase and Sale of Hallotel Shares

2.1           At the Closing, Oezcan will purchase from BCH, and BCH will sell,
assign and transfer to Oezcan, the Hallotel Shares, free and clear of all
Encumbrances, in consideration for:

(a)           €10 payable in cash; and

(b)           the resignation of Oezcan as an employee of Arvana and the
termination of the Arvana Employment Agreement.

Closing Date

2.2           The Closing will take place on the date of execution of this
Agreement, or such other date as the Parties will agree, provided that in no
event will the Closing Date be later than December 7, 2007.

Closing Documents

2.3           At the Closing, the Parties will deliver to the other such
documents as are reasonably necessary to complete the transactions contemplated
under this Agreement, including

--------------------------------------------------------------------------------

- 4 -

(a)           the delivery by Arvana to Oezcan of

(i)           any certificates representing the Hallotel Shares and all
documents required to transfer the Hallotel Shares, and

(ii)           Arvana Release; and

(b)           the delivery by Oezcan

(i)           to BCH of the cash consideration set out in §2.1(a), and

(ii)           to Arvana of the resignation described in §2.1(b) and the Oezcan
Release.

PART 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

Representations and Warranties of BCH

3.1           BCH represents and warrants to Oezcan that, as at both the
effective date of this Agreement and the Closing Date, BCH owns and has good and
marketable title to all of the Hallotel Shares as the legal and beneficial owner
thereof, free and clear of all Encumbrances.

Covenants of Oezcan and Hallotel

3.2           In order to permit Arvana to prepare any required financial
statement or report, for a period of five years after the date of this Agreement
Hallotel will permit Arvana and its financial agents and its professional
representatives to have reasonable access during normal business hours to

(a)           the books, accounts, records and other data of Hallotel (including
all corporate, accounting, tax and business records and any electronic or
computer accessed data), and

(b)           the senior management of Hallotel.

3.3           Ozeacan will,

(a)           as reasonably required by Arvana, participate in any review of
Hallotel carried out under §3.2, and

(b)           cause Hallotel to furnish, and require that the principal bankers,
appraisers, independent auditors and other advisors of Hallotel furnish, to
Arvana or its agents such responses to inquiries, financial and operating data
and other information with respect to the businesses and assets of Hallotel as
may from time to time be requested under §3.2.

--------------------------------------------------------------------------------

- 5 -

PART 4

DISPUTE RESOLUTION

Submission to Arbitration

4.1           If, at any time, there is a dispute between the parties with
respect to any matter arising out of or relating to this Agreement or the
transactions contemplated hereunder, either party will be entitled to refer the
dispute to binding arbitration by a single arbitrator in accordance with the
rules of arbitration of the International Chamber of Commerce as modified by the
provisions herein.

Place of Arbitration

4.2           The arbitration will take place in Federal Republic of Germany.

Acceptance and Implementation

4.3           Each party agrees to participate in good faith in the arbitration
process and will accept as final and binding and proceed in good faith
diligently to implement, the award or decision of the arbitrator. An award or
decision of the arbitrator concerning the interpretation of this Agreement will
be binding on the parties.

Legal Proceedings

4.4           Subject to §4.5 and except as otherwise agreed to by the parties,
a legal proceeding commenced by a party in respect of an issue or dispute under
this Agreement will be stayed until an arbitration is initiated and a decision
on the arbitration is delivered or the arbitration process has otherwise ended
and will be discontinued following the award or decision of the arbitrator on
the arbitration unless the award or decision concludes the arbitration and the
dispute remains unresolved.

Exclusions

4.5           This Part 4 will not apply to any legal proceeding seeking the
grant of injunctions, restraining orders, specific performance and similar
remedies from a court of competent jurisdiction.

--------------------------------------------------------------------------------

- 6 -

PART 5

GENERAL

Governing Law and Attornment

5.1           This Agreement will be exclusively governed by, and interpreted
and construed in accordance with, the laws prevailing in the Federal Republic of
Germany and the parties irrevocably and unconditionally attorn to the
jurisdiction of the courts of the Federal Republic of Germany and all courts
having appellate jurisdiction thereover. Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement.

Time of Essence

5.2           Time is of the essence in the performance of each obligation under
this Agreement.

Public Notices

5.3           The Parties agree that all notices to third parties and all other
publicity concerning the transactions contemplated by this Agreement will be
jointly planned and co-ordinated and no Party will act unilaterally in this
regard without the prior approval of the others, such approval not to be
unreasonably withheld.

Public Disclosure

5.4           Before and after Closing, none of the Parties will disclose the
terms of this Agreement, except as reasonably required for income tax purposes
or as otherwise may be required by law including all securities laws and
applicable stock exchange rules and policies. Notwithstanding the foregoing, in
the case of any public filing of this Agreement under applicable securities laws
the Parties and their Affiliates will use reasonable efforts to jointly plan and
coordinate such filings.

Entire Agreement

5.5           This Agreement constitutes the entire agreement between the
Parties and supersedes all prior agreements and understandings, oral or written,
by and between any of the Parties with respect to the subject matter hereof.

Waiver and Consent

5.6           No delay or failure by a party to exercise any of its rights under
this Agreement constitutes a waiver of any such right. No consent or waiver,
express or implied, by a party to, or of any breach or default by any other
party of, any or all of its obligations under this Agreement will,

--------------------------------------------------------------------------------

- 7 -

(a)           be valid unless it is in writing and stated to be a consent or
waiver pursuant to this section,

(b)           be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation,

(c)           constitute a general waiver under this Agreement, or

(d)           eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.

Severability

5.7           If a court of other tribunal of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions will not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.

Amendments

5.8           This Agreement may not be amended except in writing signed by each
Party.

Further Assurances

5.9           The Parties will with reasonable diligence, do all such things and
provide all such reasonable assurances as may be required to consummate the
transactions contemplated by this Agreement, and each Party will provide such
further documents or instruments required by the other Party as may be
reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions whether before or after the Closing Date.

Assignment

5.10         No Party may assign this Agreement or any rights or obligations
under this Agreement without the prior written consent of the other Parties.

Enurement

5.11         This Agreement and each of the terms and provisions hereof will
enure to the benefit of and be binding upon the Parties and their respective
heirs, executors, administrators, personal representatives, successors and
permitted assigns.

--------------------------------------------------------------------------------

- 8 -

Counterparts

5.12          This Agreement may be executed in any number of counterparts, in
original form or by facsimile, each of which will together, for all purposes,
constitute one and the same instrument, binding on the parties, and each of
which will together be deemed to be an original, notwithstanding that each party
is not a signatory to the same counterpart.

IN WITNESS WHEREOF the Parties have duly executed this Agreement effective as of
the day and year first above written.

BCH BEHEER, B.V.

Per:                          Authorized Signatory  


Signed, Sealed and Delivered by Teyfik )   Oezcan in the presence of: )     )  
  ) /s/ Teyfik Oezcan   )   Witness (Signature) ) Teyfik Oezcan   )     )   Name
(please print) )     )   Address )     )     )   City, Province )     )     )  
Occupation )  


--------------------------------------------------------------------------------

- 9 -

ARVANA, INC.

Per: /s/ Wayne Smith     Authorized Signatory  

HALLOTEL DEUTSCHLAND GMBH

Per: /s/ Teyfik Oezcan     Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OZECAN RELEASE

I, Teyfik Oezcan, of Kurt-Tucholsky-Str.27, Egelsbach, Germany, for the
consideration described in the Settlement and Share Purchase Agreement (the
“Agreement”) dated December 7, 2007 among me, and BCH Beheer B.V. and Arvana,
Inc. and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, DO HEREBY REMISE, RELEASE AND FOREVER DISCHARGE
Arvana, Inc., its direct and indirect subsidiaries BCH Beheer B.V. and Hallotel
Deutschland GmbH, their respective officers, directors, employees, and agents,
and their heirs, executors, administrators, successors and assigns
(collectively, the "Released Parties") or any of them, of and from any and all
manner of actions, causes of action, suits, contracts, claims, damages, costs
and expenses of any nature or kind whatsoever, whether in law or in equity,
occurring or existing up to and inclusive of the date of this General Release,
including, but not limiting the generality of the foregoing, any and all claims
by reason of or arising out of my employment with Arvana, Inc. and its direct
and indirect subsidiaries, including all rights under the Arvana Employment
Agreement (as defined in the Agreement), which as against the Released Parties
or any of them I ever had, now have, or at any time hereafter can, shall or may
have.

IT IS UNDERSTOOD AND AGREED that I will indemnify and save harmless the Released
Parties, or any of them, from any and all costs, charges, legal fees and
expenses reasonably incurred by the Released Parties in connection with
defending any civil, criminal or administrative action, proceeding or other
remedy with respect to any such alleged liability.

IT IS FURTHER UNDERSTOOD AND AGREED that for the consideration referred to
herein, I will not make any claims or take any proceedings whatsoever against
the Released Parties or any of them, or against any other person, company,
corporation or other legal entity who might claim contribution or indemnity from
the Released Parties or any of them, in respect of matters which are the subject
matter of this General Release.

I HEREBY REPRESENT AND DECLARE that I have personally read and understand the
Agreement and this General Release, and have been given the opportunity to seek
legal advice regarding their contents. I confirm that they contain the entire
agreement between the parties, and that their terms are contractual and not a
recital.

IN WITNESS WHEREOF I have hereunto set my hand and seal at ____________________,
this 30th day of November, 2007.

Signed, Sealed and Delivered by Teyfik Oezcan in the     presence of:       )  
  )   Witness (Signature) )     )     )   Name (please print) ) Teyfik Oezcan  
)     )   Address )     )     )   City, Province )     )     )   Occupation )  


--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ARVANA RELEASE

Arvana, Inc. (“Arvana”), for the consideration described in the Settlement and
Share Purchase Agreement (the “Agreement”) dated November, 30, 2007 among BCH
Beheer B.V., Teyfik Oezcan, Arvana and Hallotel Deutschland GmbH (“Hallotel”)
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE Teyfik
Oezcan and his heirs, executors, administrators, successors and assigns
(collectively, the "Released Parties") or any of them, of and from any and all
manner of actions, causes of action, suits, contracts, claims, damages, costs
and expenses of any nature or kind whatsoever, whether in law or in equity,
occurring or existing up to and inclusive of the date of this General Release,
including, but not limiting the generality of the foregoing, any and all claims
by reason of or arising out of his employment with Arvana, Inc. and its direct
and indirect subsidiaries (including Hallotel), which as against the Released
Parties or any of them Arvana ever had, now have, or at any time hereafter can,
shall or may have.

IT IS UNDERSTOOD AND AGREED that Arvana will indemnify and save harmless the
Released Parties, or any of them, from any and all costs, charges, legal fees
and expenses reasonably incurred by the Released Parties in connection with
defending any civil, criminal or administrative action, proceeding or other
remedy with respect to any such alleged liability.

IT IS FURTHER UNDERSTOOD AND AGREED that for the consideration referred to
herein, Arvana will not make any claims or take any proceedings whatsoever
against the Released Parties or any of them, or against any other person,
company, corporation or other legal entity who might claim contribution or
indemnity from the Released Parties or any of them, in respect of matters which
are the subject matter of this General Release.

AND IT IS FURTHER UNDERSTOOD AND AGREED that this release is contractual and not
a mere recital.

IN WITNESS WHEREOF Arvana has duly executed this Release the 30th day of
November, 2007.

ARVANA, INC.

Per:           Name:           Title:    


--------------------------------------------------------------------------------